DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “and a polycarbonate homopolymer” should instead be --and further comprise a polycarbonate homopolymer--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (PGPub 2014/0356579) in view of Guo et al. (US PGPub 2015/0069290). 
	Regarding claims 1-4, Shin teaches electric conductive resin compositions comprising about 50 to about 97 wt% of (A) a polycarbonate base resin, about 3 to about 50 wt% of (B) a rubber-modified aromatic vinyl resin (B1) and/or a semi-crystalline polymer resin (B2), and about 0.5 to about 5 parts by weight of (C) carbon nanotubes, per 100 parts (A)+(B) (abstract; [0012]), and optionally about 0.1 to about 5 parts by weight of (D) additives, per 100 parts (A)+(B) ([0124]-[0132]).
	Shin further teaches the (A) polycarbonate resin includes aliphatic or aromatic (co)-polycarbonate resins, copolyestercarbonate resins, and mixtures thereof ([0030]).
	Shin does not specifically teach the claimed poly(aliphatic ester)-polycarbonate. However, Guo teaches similar thermoplastic polycarbonate compositions comprising 20 to about 80 wt% of a first polycarbonate polymer component (a), additional polycarbonate polymer components (b) and (c), and a thermally conductive component (d)/(f) including carbon fibers, and optionally a polyester component (g), an impact modifier (h), reinforcing filler(s) including carbon fibers and carbon black, flame retardants (j) and other additives (k) (abstract; [0041]; [0122]-[0124]; [0138]; [0142]; [0145]; [0154]; [0175]). Guo teaches the first polycarbonate component (a) is preferably a poly(aliphatic ester)-polycarbonate ([0059]; [0062]-[0064]; [0093]) and may be in a blend with a polycarbonate homopolymer ([0059]; [0095]) wherein bisphenol A homopolymers are preferred ([0092]). Guo and Shin are analogous art and are combinable because they are directed to substantially the same field of endeavor, namely thermoplastic polycarbonate molding compositions comprising substantially similar components suitable for use in semiconductor packaging. At the time of filing a person having ordinary skill in the art would have found it obvious to use the poly(aliphatic ester)-polycarbonates, alone or in combination with polycarbonate homopolymers, of Guo as the polycarbonate component of Shin and would have been motivated to do so as Shin invites bisphenol A derived polycarbonates and copolyestercarbonates and further as Guo teaches the noted polycarbonates as suitable for obtaining molded articles having advantageous mechanical properties ([0042]-[0043]; Table 3). 
	Regarding claims 5-6, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches the component (B) is selected from (B2) semi-crystallin polymer resin comprises a polyalkylene terephthalate resin (b3) ([0091]-[0092]) including PET, PCT, PBT, etc. ([0094]). 
	Regarding claim 8, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches the (C) carbon nanotubes include single-walled and double-walled carbon nanotubes, have an average diameter of about 0.5 to about 100 nm, have an average length of about 0.005 to about 100 µm, and have an aspect ratio of about 500 to about 5,000 ([0120]-[0121])(renders obvious instant SSA).
	Regarding claims 9-10, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches that component (B) is selected from (B1) including acrylonitrile-butadiene-styrene copolymer (b1) and/or styrene-ethylene-butadiene-styrene copolymer (b2) ([0051]-[0052]; [0083])(instant additional polymer; instant impact modifier). Shin further teaches (B) comprises mixtures of about 20 to about 80 wt% (B1) and about 20 to about 80 wt% (B2) ([0109]-[0113]).
	Regarding claim 12, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches the optional additives (D) include flame retardants, colorants, lubricants, antioxidants, thermal stabilizers, photo-stabilizers, antistatic agents, release agents, etc. ([0125]-[0131]).
	Regarding claim 13, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches the resultant composition has a tensile elongation of about 55 to about 120% measured in accordance with ASTM D368 ([0138]; examples). It is further noted, that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 14, Shin in view of Guo renders obvious the composition as set forth above, and Shin further teaches the polycarbonate resin compositions is suitable for use for carrier tapes ([0139]).




Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya et al. (WO 2018/159483; using US PGPub 2020/0010588 for English language citations) in view of Guo et al. (US PGPub 2015/0069290). 
Regarding claims 1-4, 9-10 and 12, Kanaya teaches electroconductive resin compositions comprising 75-99 parts by mass of thermoplastic resin (A), 1-25 parts by mass of carbon material (B), and more than 1 but not more than 10 parts by mass, per 100 parts of (A)+(B), of a modified polyolefin wax (C) (abstract; [0015]-[0016]; [0037]). Kanaya teaches the carbon material (B) is selected from particulate carbon material or fibrous carbon material having electrical conductivity ([0125]-[0127]; [0129]-[0134]). Kanaya further teaches the modified polyolefin wax (C) is present as a processing aid ([0137]-[0138]) and is selected from MAH modified polyolefins including polyethylene homo or copolymers ([0138]-[0139]; [0151]-[0155]; production example 2 being a maleic anhydride modified ethylene-propylene copolymer [0287]).
Kanaya teaches the thermoplastic resin (A) is selected from a plurality of thermoplastic resin types ([0043]-[0061]) wherein polycarbonate resins ([0052]; [0103]-[0105]) are particularly preferred to obtain molded products having high mechanical strength and heat resistance ([0124]).
Kanaya does not specifically teach the polycarbonate is a poly(aliphatic ester) polycarbonate copolymer. However, Guo teaches thermoplastic polycarbonate compositions comprising 20 to about 80 wt% of a first polycarbonate polymer component (a), additional polycarbonate polymer components (b) and (c), and a thermally conductive component (d)/(f) including carbon fibers, and optionally a polyester component (g), an impact modifier (h), reinforcing filler(s) including carbon fibers and carbon black, flame retardants (j) and other additives (k) (abstract; [0041]; [0122]-[0124]; [0138]; [0142]; [0145]; [0154]; [0175]). Guo teaches the compositions suitable for substantially the same uses as Kanaya (Guo [0213]-[0221]; Kanaya [0215]-[0218]). Guo teaches the first polycarbonate component (a) is preferably a poly(aliphatic ester)-polycarbonate ([0059]; [0062]-[0064]; [0093]) and may be in a blend with a polycarbonate homopolymer ([0059]; [0095]) wherein bisphenol A homopolymers are preferred ([0092]). Guo and Kanaya are analogous art and are combinable because they are directed to substantially the same field of endeavor, namely thermoplastic polycarbonate molding compositions comprising substantially similar components and suitable for substantially the same end uses. At the time of filing a person having ordinary skill in the art would have found it obvious to use the poly(aliphatic ester)-polycarbonates, alone or in combination with polycarbonate homopolymers, of Guo as the polycarbonate component of Kanaya and would have been motivated to do so as Kanaya invites bisphenol A derived polycarbonates ([0103]-[0105]) for their mechanical strength and heat resistance ([0124]) and further as Guo teaches the noted polycarbonates as suitable for obtaining molded articles having advantageous mechanical properties ([0042]-[0043]; Table 3). 
Regarding claims 5-6, Kanaya in view of Guo renders obvious the composition as set forth above. Kanaya invites the inclusion of blends of thermoplastic resins including polyesters selected from PET, PEN, etc. ([0045]; [0048]; [0094]-[0095]) but does not specifically teach greater than 0 to 20 wt% thereof. However, Guo teaches when polyesters are optionally blended in similar polycarbonate compositions they are suitably present from greater than 0 to 20 wt% ([0138]-[0139]). At the time of filing a person having ordinary skill in the art would have found it obvious to select the polyester content from the amounts of Guo and would have been motivated to do so as Kanaya invites blends of thermoplastic polymers and further as Guo teaches such a range is suitable in blends with polycarbonates. 
Regarding claim 7, Kanaya in view of Guo renders obvious the composition as set forth above and Kanaya further teaches carbon material (B) selected from particulate carbon materials having an average diameter of 500 nm or less ([0126]; [0131]) and a dibutyl phthalate oil absorption of between 100 ml/100g and 1,000 ml/100g ([0130]; [0134]). Kanaya teaches the particulate carbon is selected from carbon blacks having desired electrical conductivity ([0129]; [0134]). Kanaya exemplifies Ketjen-black having a dibutyl phthalate oil absorption of 365 ml/100g, a BET of 800 m2/g and an average diameter of 40 nm ([0238]; see also [0240]).
Regarding claim 8, Kanaya in view of Guo renders obvious the composition as set forth above and Kanaya further teaches carbon material (B) selected from fibrous carbon materials having an average length of 1,000 µm or less ([0126]), and an aspect ratio of 200 or less ([0132]) (rendering obvious instant diameter of less than 20 nm) and includes nanotubes ([0127]). Kanaya does not specifically teach multiwalled or single walled nanotubes having an SSA of at least 100 m2/g, however given that Kanaya directs one to commercially available nanotubes of the aforementioned aspect ratio, selection of such multi- or single-walled would have been obvious to one of ordinary skill in the art with a more than reasonable expectation of success. 
Regarding claims 11-12, Kanaya in view of Guo renders obvious the composition as set forth above and Kanaya further teaches inclusion of 30 parts by mass or less, per 100 parts (A)+(B), of optional additives including flame retardants including triphenyl phosphates, thermal stabilizers, mold release agents, flowability modifiers, coloring agents, etc. ([0206]-[0207]).
Regarding claim 13, Kanaya in view of Guo renders obvious the composition as set forth above and Kanaya further teaches the composition results in advantageous tensile, bending and conductivity properties (Tables 2-3). 
It is further noted, that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 14, Kanaya in view of Guo renders obvious the compositon as set forth above and Kanaya further teaches uses include cassette recorders, tape recorders, various electrical insulating materials, etc. ([0217]-[0218]).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767